Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0000201
                                                          06-JAN-2016
                                                          12:46 PM
                           SCWC-13-0000201

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         REYNOLD T. KAMEKONA,
                    Respondent/Claimant-Appellee,

                                 vs.

             CAST & CREW ENTERTAINMENT SERVICES, INC.,
                   Petitioner/Employer-Appellant,

                                 and

                 ZURICH AMERICAN INSURANCE COMPANY,
              Petitioner/Insurance Carrier-Appellant,

                                 and

             ACCLAMATION INSURANCE MANAGEMENT SERVICES,
              Respondent/Insurance Adjuster-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-13-0000201; CASE NO. AB 2011-404(K)) (4-10-00557)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioners’ Application for Writ of Certiorari, filed
on November 25, 2015, is hereby rejected.
           DATED:   Honolulu, Hawai#i, January 6, 2016.
Colette H. Gomoto                 /s/ Mark E. Recktenwald
for petitioners
                                  /s/ Paula A. Nakayama
Wayne H. Mukaida
for respondent                    /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson